Citation Nr: 1134472	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-27 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for endocarditis, to include entitlement to compensation benefits for VA treatment received in October 2005, pursuant to 38 U.S.C.A. § 1151.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005.  Receipt of the Combat Action Ribbon is indicated by his service records.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2006 and February 2007 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The issue of entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral pain syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran was diagnosed with endocarditis, and received continuous medication, within one year of his separation from service.  


CONCLUSION OF LAW

Endocarditis is presumed to have been incurred in the Veteran's active duty.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The Board need not, however, discuss the sufficiency of the letters sent to the Veteran during the current appeal-or VA's development of his claim - in light of the fact that the Board is granting the service connection issue on appeal in full.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that relevant to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including endocarditis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  In order to warrant a compensable rating for endocarditis, the evidence must show a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.401, Diagnostic Code 7001 (2010). 

Here, the record indicates that the Veteran separated from active duty service in June 2005 and was diagnosed with endocarditis in January 2006.  He received a peripherally inserted central catheter (PICC) and received continuous medication until September 2006.  See VA treatment records dated January 15, 2006 and October 22, 2006.  Subsequent treatment records indicate that this disease process was no longer active.  For example, a private cardiology treatment record in September 2008 noted that the Veteran had a "history of endocarditis" and that a "recent echocardiogram did not reveal any significant valvular lesion." 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In this case, as noted immediately above, the record indicates that the Veteran's endocarditis resolved after medical treatment.  Importantly, however, the United States Court of Appeals for Veterans Claims (Court) has also held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Such is the case here. 

In light of the fact that the Veteran was diagnosed with endocarditis during the pendency of his claim and began receiving continuous treatment within one year of his separation from service, the Board finds that service connection for endocarditis is warranted on a presumptive basis-even though this disability subsequently resolved.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As service connection is being granted on a presumptive basis, the Board need not address any other theories of entitlement for this disability, including entitlement to compensation benefits for such pursuant to the provisions of 38 U.S.C.A. § 1151.  

ORDER

Entitlement to service connection for endocarditis is granted. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee must be remanded for further evidentiary development.  

Specifically, the record reflects that the Veteran was provided with a VA examination to determine the extent of his service-connected right knee disability in July 2009.  The January 2011 supplemental statement of the case correctly observed that this examination report is unclear as to which knee was actually examined, a clarifying addendum was not obtained, and the Veteran has not since been afforded an additional VA examination.  Under these circumstances, a new VA examination is necessary to determine the current severity of the Veteran's right knee disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee patellofemoral pain syndrome.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  

All pertinent pathology should be annotated in the examination report.  In particular, the examiner should identify any limitation of motion and any instability imposed by the Veteran's service-connected right knee disability with a full description of the effect of this disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  

2.  Then, readjudicate the issue of entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


